DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed September 23, 2020 and the Response to Restriction Requirement filed January 1, 2022.

Claims 1-19 are pending in the application.  Claims 12-19 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-11, in the reply filed on January 11, 2022 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application” (fifth paragraph on page 2 of Applicant’s January 11, 2022 Response to Restriction .  This is not found persuasive because, as noted in next to last paragraph on page 4 of the December 9, 2021 Request for Restriction, “search strategies for the process of Invention II will require searching for relevant art related to transfer and patterning procedures not required for the claimed apparatus and product of Invention |. Search strategies for the product of Invention | will require searching for relevant art related to glass transition temperatures and Young’s modulus properties of bonding support layers not required for the claimed process of Invention Il.”
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20190074206 A1 to Chen (referred to hereafter as “Chen”).

Regarding claim 1, Chen teaches a micro-LED display device {Figure 5D}, comprising: a substrate {10} having a first circuit layer {the circuitry connected to 14 left in Figure 5C} and a second circuit layer {the circuitry connected to 14 right in Figure 5C}; a first pad {14 left in Figure 5C} and a second pad {14 right in Figure 5C} respectively disposed on the first circuit layer and the second circuit layer; a micro-LED {50} comprising a first electrode {the left electrode under 50} and a second electrode {the right electrode under 50} that are respectively connected to the first pad and the second pad; a first bonding support layer {64} disposed between the first pad and the second pad and in direct contact with the substrate and the micro-LED.  Although Chen does not explicitly state that a tensile stress of the first bonding support layer {50} is greater than or equal to 18 MPa, it would have been obvious to utilize such a known high tensile strength material, such as a material having 18 MPa tensile strength, in order to prevent the LEDs 50 from breaking off of the substrate.

Regarding claim 2 (that depends from claim 1), Chen Figure 5C shows the first bonding support layer {64} fills a space between the first electrode {the left electrode under 50} and the second electrode {the right electrode under 50}. 

Regarding claim 3 (that depends from claim 1), Chen teaches a distance between a top surface of the first bonding support layer {50} and a top surface of the substrate {10} is greater than a distance between a top surface of the first pad {14} or a top surface of the second pad and the top surface of the substrate {10}.

Regarding claim 4 (that depends from claim 1), although Chen does not explicitly state that a material of the first bonding support layer comprises a thermosetting resin, and a glass transition temperature of the first bonding support layer is greater than or equal to 190 °C, and a Young's modulus of the first bonding support layer is between 1.8 and 2.2 GPa, it would have been obvious to utilize such a known high tensile strength material, such as a material having 18 MPa tensile strength, in order to prevent the LEDs 50 from breaking off of the substrate.

Regarding claim 5 (that depends from claim 1), Chen teaches plurality of micro-LEDs {50 far left, 52a far right} and a plurality of second bonding support layers {64, 64a under the four LEDs 50 and 52a}, wherein the second bonding support layers are disposed between the micro-LEDs. 

Regarding claim 10 (that depends from claim 5), although Chen does not explicitly state that a material of each of the second bonding support layers comprises a thermosetting resin, it would have been obvious to utilize such a known high tensile strength material, such as a material having 18 MPa tensile strength, in order to prevent the LEDs 50 from breaking off of the substrate.


Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Chen in view of U.S. Published Patent Application No. 20190170808 A1 to Hsiang et al. (referred to hereafter as “Hsiang”).

Regarding claim 6 (that depends from claim 5), Chen does not appear to explicitly show that a top surface of each of the second bonding support layers and a top surface of each of the micro-LEDs are coplanar.  Hsiang Figure 1B shows that it was known to have such a support material (the encapsulating material between Hsiang 20 and 40).  It would have been obvious to one of ordinary skill in the art to provide the Hsiang encapsulating material with the Chen device to provide protection to the Chen electrodes. 

Regarding claim 7 (that depends from claim 5), Chen does not appear to explicitly describe that a distance between a top surface of each of the second bonding support layers and a top surface of the substrate is less than a distance between a top surface of each of the micro-LEDs and the top surface of the substrate.  Hsiang Figure 1B shows that it was known to have such a support material (the encapsulating material between Hsiang 20 and 40).  It would have been obvious to one of ordinary skill in the 

Claims 8-9 are rejected under 35 U.S.C. 103 as unpatentable over Chen in view Hsiang and further in view of U.S. Published Patent Application No. 20190251894 A1 to Lee et al. (referred to hereafter as “Lee”).

Regarding claim 8 (that depends from claim 7), Chen does not appear to explicitly describe a  plurality of shielding layers disposed on the second bonding support layers.  Lee shows that it was known to provide such shielding layers {the dark lines between the LEDs 20 in Lee Figure 1} on bonding support layers 30.  It would have been obvious to one of ordinary skill in the art to combine the Lee shielding layers with the Chen device in order to minimize undesired light mixing.  

Regarding claim 9 (that depends from claim 8), Chen Figure 1 shows a distance between a top surface of each of the shielding layers {the dark lines between the LEDs 20 in Lee Figure 1} and the top surface of the substrate is greater {Lee 10} than or equal to a distance between the top surface of each of the micro-LEDs {Lee 20} and the top surface of the substrate {Lee 10}. 

Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Chen in view U.S. Patent No. 9,123,867 B2 to Yamada (referred to hereafter as “Yamada”).

Regarding claim 11 (that depends from claim 1), Chen does not appear to explicitly show an optically clear adhesive disposed on the micro-LED.  However, the use of such material, such as Yamada 50 in Yamada Figure 4, is known.  It would have been obvious to one of ordinary skill in the art to combine the Yamada clear layer with the Chen device in order to provide exterior protection to the Chen device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826